NU SKIN ENTERPRISES, INC.
STOCK OPTION GRANT NOTICE
2006 STOCK INCENTIVE PLAN

        Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2006 Stock
Incentive Plan (“Plan”) and the 2006 Stock Incentive Plan Master Stock Option
Agreement (“Master Agreement”) previously entered into by the parties, hereby
grants to the “Optionholder” identified below an option to purchase the number
of shares of the Company’s common stock (“Shares”) set forth below. This option
is subject to all of the terms and conditions set forth in this Stock Option
Grant Notice (the “Grant Notice”), the Master Agreement and the Plan, all of
which are incorporated herein in their entirety. Any capitalized terms not
defined herein shall have the meaning provided to such terms in the Plan.

Optionholder:
Date of Grant:
Number of Shares Subject to Option:
Exercise Price (Per Share): US$
Total Exercise Price:
Expiration Date: Seven years from the Grant Date

Type of Grant [check one]:   [ballot.jpg]     Incentive Stock
Option(1)         [ballot.jpg]     Nonstatutory Stock Option         Exercise
Schedule:  Same as Vesting Schedule.        Vesting Schedule:  25% of the Shares
vest on each of the first, second, third and fourth anniversary of the Date of
Grant.        Payment:  [ballot.jpg]       By cash or check
[ballot.jpg]       Same day sale program (if permitted by the Board)
[ballot.jpg]       Tender of Common Stock (if permitted by the Board)  



Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees that his or her Option is subject to this
Grant Notice, the Master Agreement and the Plan. Optionholder further
acknowledges that as of the Date of Grant, this Grant Notice, the Master
Agreement and the Plan set forth the entire understanding between Optionholder
and the Company regarding the acquisition of Shares covered by this Grant Notice
and supersedes all prior oral and written agreements on that subject with the
exception of (i) options previously granted and delivered to Optionholder under
the 1996 Stock Incentive Plan, and (ii) the agreements, if any, listed below. To
the extent that this Grant Notice varies the terms of the Master Agreement, this
Grant Notice will prevail only with respect to Options granted pursuant to this
Grant Notice.

--------------------------------------------------------------------------------

1   If this is an incentive stock option, it (plus Optionholder's other
outstanding incentive stock options) cannot be first exercisable for more than
US $100,000 in any calendar year. Any excess over US $100,000 is a nonstatutory
stock option.




         Other Master Agreements:




NU SKIN ENTERPRISES, INC.

By:    ________________________________________
         Signature



Title:    ________________________________________
Date:    ________________________________________


NU SKIN ENTERPRISES, INC.
2006 STOCK INCENTIVE PLAN
MASTER STOCK OPTION AGREEMENT

This Master Stock Option Agreement (the “Master Agreement”) is made and entered
into effective as of __________________ (the “Effective Date”) by and between Nu
Skin Enterprises, Inc., a Delaware corporation (the “Company” ), and
___________________ subject to the terms and conditions of the Nu Skin
Enterprises, Inc. 2006 Stock Incentive Plan (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Master Agreement, the terms and conditions of the Plan shall
prevail. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Master Agreement.

        1. Master Agreement. By executing this Master Agreement, you agree that
this Master Agreement shall govern all Options granted to you under the Plan on
or after the Effective Date pursuant to a Stock Option Grant Notice (“Grant
Notice”) that incorporates by reference the terms of this Master Agreement. Each
Option grant that is intended to be governed by this Master Agreement shall
incorporate all of the terms and conditions of this Master Agreement and shall
contain such other terms and conditions as the Committee shall establish for the
grant of options covered by such Grant Notice. In the event of a conflict
between the language of this Master Agreement and any Grant Notice, the language
of the Grant Notice shall prevail with respect to Options granted pursuant to
that Grant Notice. In order to be effective, the Grant Notice must be executed
by a duly authorized executive officer of the Company. You will not be required
to sign each Grant Notice, but you shall be deemed to have accepted the Grant
Notice (and all of the terms and conditions set forth therein) unless you
provide written notice to the Plan Administrator of your rejection of the Grant
Notice and all of the Options granted pursuant to such Grant Notice within 20
days after receipt of the Grant Notice.

        2. Grant of Option. The Company grants to you, as of the Date of Grant
specified in the Grant Notice, an Option to purchase up to the number of shares
of the Company’s Common Stock (“Shares”) specified in the Grant Notice.

        3. Vesting.

                 (a) Each Option will vest and become exercisable as set forth
in the applicable Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

                 (b) Notwithstanding any provision in the Agreement to the
contrary, if, during the two-year period following a Change of Control,
Employee’s Continuous Service is terminated other than for Cause, or if Employee
terminates his or her Continuous Service for “Good Reason,” the vesting of each
Option governed by this Agreement shall be accelerated such that it shall be
deemed to be vested in full immediately prior to the termination of Employee’s
Continuous Service.

        For purposes of this Agreement:

“Cause” shall have the meaning set forth in the Plan.

“Change of Control” shall have the meaning set forth in the Plan.

“Good Reason” means the occurrence of any of the following, without your express
written consent, after the occurrence of a Change of Control:

        (i)        the assignment to you of any duties inconsistent in any
material adverse respect with your position, authority or responsibilities as in
effect immediately prior to a Change of Control, or any other material adverse
change in such position, including authority or responsibilities;

        (ii)        any failure by the Company (or any successor company) to
continue to provide you with base pay, incentive compensation opportunities, and
other material benefits (including, but not limited to, savings plans, defined
benefit plans, welfare benefit plans and perquisites) at a level which is, in
the aggregate, at least equal to that in effect immediately prior to a Change of
Control, but shall not include any reduction in incentive compensation
opportunities or other material benefits that are part of an across-the-board
reduction of the incentive compensation or other material benefits of employees
who are similarly situated with respect to you;

        (iii)        the Company’s (or any successor company’s) requiring you to
be based at any office or location more than 49 miles from that location at
which you performed your services immediately prior to the Change of Control,
except for travel reasonably required in the performance of your
responsibilities; or

        (iv)        any failure by the Company or an Affiliate to obtain the
commitment of any successor in interest or failure on the part of such successor
in interest to perform the obligations to you under this Agreement or any
employee-related obligations assumed by the successor in interest in connection
with its acquisition of the Company or an Affiliate.

The occurrence of the events or conditions in clauses (i)-(iv) shall not
constitute Good Reason unless you provides written notice of the action(s) or
omission(s) deemed to constitute Good Reason and the Company (or any successor
company) or, if applicable, an Affiliate fails to remedy such action(s) or
omission(s) within 30 days after the receipt of such written notice. In no event
shall the mere occurrence of a Change of Control, absent any further impact on
you, be deemed to constitute Good Reason.

        4. Exercise Price. An Option may be exercised, to the extent vested,
prior to the Expiration Date (unless earlier terminated) at the Exercise Price
(Per Share) specified in the applicable Grant Notice. The Exercise Price
indicated in a Grant Notice may be adjusted from time to time for various
adjustments in the Company’s equity capital structure, as provided in the Plan.

        5. Method of Payment.

                 (a)     Payment of the Exercise Price is due in full upon
exercise of all or any part of your Options. You may elect to make payment of
the Exercise Price in cash, by check or pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
Exercise Price to the Company from the sales proceeds. Notwithstanding the terms
of the previous sentence, you may not be permitted to exercise your Options
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board if such exercise would violate the provisions of Section 402 of
the Sarbanes-Oxley Act of 2002.

                (b)     The Company may permit you to make payment of the
Exercise Price, in whole or in part, in Shares having a Fair Market Value equal
to the amount of the aggregate Exercise Price or such portion thereof, as
applicable; provided, however, that you must satisfy all such requirements as
may be imposed by the Board including without limitation that you have held such
shares for not less than six months (or such other period as established from
time to time by the Board in order to avoid a supplemental charge to earnings
for financial accounting purposes).

                (c)     Where you are permitted to pay the Exercise Price of an
Option by delivering Shares, you may, subject to procedures satisfactory to the
Board, satisfy such delivery requirement by presenting proof that you are the
Beneficial Owner of such Shares, in which case the Company shall treat the as
exercised without further payment and shall withhold such number of shares from
the Option Shares acquired by the exercise of the Option.

                (d)        The Company may permit you to make payment of the
Exercise Price in any other form of legal consideration that may be acceptable
to the Board, in its sole discretion.

6.  

Whole Shares. You may exercise your Options only for whole Shares.


7.  

Compliance.


                (a)  Securities Law Compliance. Notwithstanding anything to the
contrary contained herein, you may not exercise your Options unless the Shares
issuable upon such exercise are then registered under the Securities Act or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your Options must also comply with other
applicable laws and regulations governing your Options, and you may not exercise
your Options if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

                (b)  Plan Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Options if the terms of the Plan do
not permit the exercise of Options, or if the Company exercises its rights under
the Plan to suspend, delay or restrict the exercise of Options.

        8.  Term. Subject to the provisions of the Plan and this Master
Agreement, you may exercise all or any part of the vested portion of an Option
at any time prior to the earliest to occur of:

                (a)   the date on which your Continuous Service is terminated
for Cause;

                (b)   three (3) months after the termination of your Continuous
Service for any reason other than for Cause or as a result of your death or
Disability;

                (c)   twelve (12) months after the termination of your
Continuous Service due to your Disability;

                (d)   twelve (12) months after the termination of your
Continuous Service due to your death; or

                (e)   the Expiration Date indicated in the Grant Notice.

Notwithstanding the foregoing, if the exercise of an Option is prevented by the
Company within the applicable time periods set forth in Sections 6(b) or (c) for
any reason, your Option shall not expire before the date that is thirty (30)
days after the date that you are notified by the Company that the Option is
again exercisable, but in any event no later than the Expiration Date indicated
in your Grant Notice; provided, however, that if the Grant Notice designates
your Option as an Incentive Stock Option, and if any such extension causes the
term of your Option to exceed the maximum term allowable for Incentive Stock
Options, your Option shall cease to be treated as an Incentive Stock Option and
instead shall be treated thereafter as a Nonstatutory Stock Option.

        9. Exercise Procedures.

                 (a) Subject to Section 5 above and other relevant terms and
conditions of the Plan and this Master Agreement, you may exercise the vested
portion of an Option during its term by delivering a Notice of Exercise (in a
form designated by the Company) specifying the number of Shares for which the
Option is being exercised, together with the Exercise Price, to the Plan
administrator, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then reasonably require.

                 (b) By exercising an Option you agree that, as a condition to
any exercise of an Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company (including any Affiliate) arising by
reason of (1) the exercise of your Option, or (2) other applicable events (as
described in Section 14 of this Master Agreement).

                 (c) Your participation in the Plan, including vesting in any
Options, will cease upon termination of Continuous Service for any reason
(unless otherwise provided in the Plan or this Master Agreement); for the
purposes of this Master Agreement, in the event of involuntary termination of
Continuous Service, the termination shall be effective as of the date stated in
the relevant notice of termination and, unless otherwise required by law, will
not be extended by any notice period or other period of leave under local law.
Subject to applicable law, the Company shall determine the date of termination
in its sole discretion.

        10. Documents Governing Issued Common Stock. Shares that you acquire
upon exercise of an Option are subject to the terms of the Plan, the Company’s
bylaws, the Company’s certificate of incorporation, any applicable Master
Agreement relating to such Shares, or any other similar document. You should
ensure that you understand your rights and obligations as a stockholder of the
Company prior to the time that you exercise an Option.

        11. Limitations on Transfer of Options. Options are not transferable,
except by will or by the laws of descent and distribution, and is exercisable
during your life only by you. Any purported assignment, alienation, pledge,
sale, transfer or encumbrance, other than as expressly permitted herein, shall
be void and unenforceable against the Company and any Affiliate. Notwithstanding
the foregoing, by delivering written notice to the Company, in a form
satisfactory to the Company, you may designate a third party who, in the event
of your death, shall thereafter be entitled to exercise your Options. In the
absence of such designation, your Option shall remain exercisable by your
executor or administrator, or the person or persons to whom your rights under
this Master Agreement shall pass by will or by the laws of descent and
distribution, as the case may be. Any heir or legatee shall take rights herein
granted subject to the terms and conditions hereof and in accordance with such
requirements as may be established by the Company from time to time.

        12. Rights Upon Exercise. You will not have any rights to dividends or
other rights of a stockholder with respect to the Shares subject to an Option
until you have given written notice of the exercise of the Option, paid the
Exercise Price and any applicable taxes for such shares in full, satisfied any
other conditions imposed by the Board pursuant to the Plan, if applicable, and
become a holder of record of the purchased Shares.

        13. Forfeiture of Options and Related Gains. If at any time during your
Continuous Service or following the termination of your Continuous Service until
the later of (i) the twelve (12) month anniversary of the termination of your
Continuous Service for any reason, and (ii) the six (6) month anniversary of the
date you exercise any outstanding Options, a Forfeiture Event occurs, then the
Company may, in its sole discretion: (A) direct that you return for cancellation
(without the payment of any consideration) any Shares which you hold that were
issued to you under the Plan, and/or (B) direct that you pay back, in cash or in
shares, or any combination thereof, an amount equal to the gain realized or
payment received upon the exercise of any of your Options and/or the sale of any
underlying Shares obtained under the Plan (whether or not pursuant to the
exercise of Options) during the 12 month period immediately preceding the
Forfeiture Event or upon or after the occurrence of any such Forfeiture Event.
The Company shall determine the manner of the recovery of any such amounts which
may be due and which may include, without limitation, set-off against any
amounts which may be owed by the Company or any of its Affiliates to you. For
purposes of determining whether a “Forfeiture Event” has occurred, the term
“Cause” shall mean the following: (i) conduct related to your employment for
which criminal penalties may be sought, (ii) the commission of an act of fraud
or intentional misrepresentation, (iii) embezzlement or misappropriation or
conversion of assets or opportunities of the Company, (iv) any breach of the
non-competition or non-solicitation provisions of the Key Employee Covenants
previously provided to you, (v) disclosing or misusing any confidential or
proprietary information of the Company in violation of the Key Employee
Covenants, or any other non-disclosure Master Agreement with the Company or
other duty of confidentiality, or (vi) any other material breach of the Key
Employee Covenants. The Committee, in its sole discretion, may waive at any time
in writing this forfeiture provision and release you from liability hereunder.

        14. Responsibility for Taxes and Notice Requirement.

                (a) Regardless of any action the Company or, if different, your
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state and other taxes), social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired upon exercise and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Options to reduce or eliminate your liability for Tax-Related Items.

                (b) You may not exercise an Option unless and until the tax
withholding obligations of the Company and/or any Affiliate are satisfied or
appropriate arrangements (acceptable to the Company) are made therefor, and you
authorize the Company and its Affiliates to take such action as may be necessary
to satisfy any such tax withholding obligations.

                (c) If permissible under local law and regulations, you
authorize the Company and/or the Employer, at their discretion, to satisfy the
obligations with respect to Tax-Related Items by one or a combination of the
following: (i) selling or arranging for the sale of Shares otherwise deliverable
to you upon exercise of the Options; (ii) withholding from your wages or other
cash compensation payable to you by the Company or the Employer (whether in
cash, securities or other property); (iii) withholding from proceeds of the sale
of Shares purchased upon exercise of the Options (including by means of a “same
day sale” program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company and applicable law,
including, but not limited to, Section 402 of the Sarbanes-Oxley Act of 2002);
or (iv) withholding in Shares, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum withholding amount. Finally,
you will pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.

                (d) The Company may permit you to make provision for the payment
of any tax withholding obligation by delivering shares, or authorizing the
Company to withhold shares, of Common Stock having a Fair Market Value equal to
the amount of such taxes or a portion thereof, as applicable. Where you are
permitted to pay the taxes relating to the exercise of an Option by delivering
shares of Common Stock, you may, subject to procedures satisfactory to the
Board, satisfy such delivery requirement by presenting proof that you are the
Beneficial Owner of such shares of Common Stock, in which case the Company shall
treat the taxes as paid without further payment and shall withhold such number
of shares from the shares acquired by the exercise of the Option.

                (e) The Company may refuse to deliver any of the Shares if you
fail to comply with your obligations in connection with the Tax-Related Items
described in this Section.

                (f) You agree to promptly notify the Company of any disposition
of shares issued pursuant to the exercise of an Incentive Stock Option that
results in a “disqualifying disposition” for purposes of Section 421 of the
Code.

        15. Nature of Grant. In accepting the Options and signing this Master
Agreement, you acknowledge that:

                (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan;

                (b) the grant of Options is voluntary and occasional and does
not create any contractual or other right to receive future awards of Options,
or benefits in lieu of Options even if Options have been awarded repeatedly in
the past;

                (c) nothing in this Agreement or in the Plan shall confer upon
you any right to continue in the employment or service of the Employer or the
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Employer or the Company, which rights are
hereby expressly reserved, to terminate your employment or service at any time
for any reason, with or without cause except as may otherwise be provided
pursuant to a separate written employment agreement. In addition, nothing in
this Agreement or the Plan shall obligate the Company or your Employer or any of
its Affiliates, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant or otherwise for your Employer or the Company or any of its
Affiliates;

                (d) all decisions with respect to future grants of Options, if
any, will be at the sole discretion of the Company;

                (e) your participation in the Plan is voluntary;

                (f) Options are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

                (g) in consideration of the grant of Options, no claim or
entitlement to compensation or damages arises from termination of the Options or
diminution in value of the Options or Shares received upon vesting of Options
resulting from termination of your employment or other service-providing
relationship with the Company or Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and you irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim; and

                (h) in the event of the termination of your Continuous Service
(whether or not in breach of local labor laws), your right to receive Options
and vest under the Plan, if any, will terminate effective as of the date that
you are no longer actively employed or providing service and will not be
extended by any notice period mandated under local law (e.g., active employment
or service would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when you are no longer providing Continuous Service for purposes of
the Plan

        16. Severability. If any one or more terms, provisions, covenants or
restrictions contained herein shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

        17. Notices. Any notices provided for in this Master Agreement
(including the Notice of Exercise required under Section 9 of this Master
Agreement) or the Plan shall be given in writing and shall be deemed effectively
given upon receipt, or in the case of notices delivered by mail, five (5) days
after deposit in the United States mail (or with another delivery service),
certified or registered mail, return receipt requested or postage prepaid.
Notices from the Company will be provided to you at the last address you
provided to the Company and will be deemed effectively given to you at that
address.

        18. Signature in Counterparts. This Master Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        19. Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan, Options granted
under the Plan or future Options that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

        20. Option Subject to Plan Document. By entering into this Master
Agreement, you agree and acknowledge that you have received and read a copy of
the Plan and this Master Agreement. The Option is subject to the terms and
provisions of the Plan, this Master Agreement and the applicable Grant Notice.

        21. Choice of Law. The interpretation, performance and enforcement of
hits Master Agreement shall be governed by the laws of the State of Utah,
without regard to principles of conflicts of laws.

        IN WITNESS WHEREOF, the parties have executed this Master Agreement on
the day and year first indicated above.


NU SKIN ENTERPRISES, INC.

By:     ______________________________

Title:     ______________________________


EMPLOYEE

Name:      ______________________________

Address:     ______________________________